MEMORANDUM **
Jose Octavio Quintero-Valenzuela appeals from his 77-month sentence imposed following his guilty-plea conviction for attempted illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Quintero-Valenzuela contends that the district court erred by presuming the sen*469tencing guidelines to be reasonable and by-failing to make an individualized assessment under the factors set forth in 18 U.S.C. § 8558(a)' or provide a reasoned explanation for the sentence imposed. He also contends that his sentence is substantively unreasonable. We conclude that Quintero-Valenzuela has not shown that the district court procedurally erred or that his sentence is substantively unreasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 591, 598-602, 169 L.Ed.2d 445 (2007); United States v. Carty, 520 F.3d 984, 993-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.